Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 12, and 20 are cancelled.
Claims 2, 3, 5-11, 13-19, and 21-28 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 2, 3, 5-11, 13-19, and 21-28 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of at least one non-transitory machine-readable medium, a computing node, or an apparatus of a device, the apparatus comprising: means for receiving a communication message provided from a first vehicle operating on a first network that uses a first radio access technology, the communication message addressed to a second vehicle operating on a second network that uses a second radio access technology, wherein the first radio access technology and the second radio access technology employ the same protocols at one or more layers above a radio access layer (major difference in the claims not found in the prior art); means for converting the communication message into a format compatible with the second radio access technology, to produce a translated communication message; and means for transmitting the translated communication message to the second vehicle, wherein the translated communication message is provided to the second vehicle via the second network using the second radio access technology as set forth in the Specification and recited in independent claims 2, 10, and 18. 

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

August 16, 2022